August 6, Media Contact:Cynthia Messina, Las Vegas, NV (702) 876-7132 Shareholder Contact:Ken Kenny, Las Vegas, NV (702) 876-7237 For Immediate Release SOUTHWEST GAS CORPORATION REPORTS SECOND QUARTER 2008 RESULTS Las Vegas, Nev. – Southwest Gas Corporation (SWX – NYSE) recorded a net loss of $0.06per basic share for the second quarter of 2008, compared to a loss of $0.01 per basic share recorded during the second quarter of 2007.Consolidated net loss was $2.7million, compared to a loss of $337,000 in the prior-year quarter.Due to the seasonal nature of the business, net losses during the second and third quarters are normal and not generally indicative of earnings for a complete twelve-month period. According to Jeffrey W. Shaw, Chief Executive Officer, “Given the current, challenging economic environment, we were encouraged with the overall operating results for the quarter.However, both our gas operations and construction services segments were negatively impacted by the new construction market slowdown.In addition, the quarterly net loss reflected negative returns on long-term investments related to stock market declines.Looking ahead, we believe we are poised for improvement when currently vacant homes become occupied (and customers begin taking service) and as market returns recover.”Shaw also noted that, “rate case hearings concluded during the quarter in the Company’s Arizona general rate case application, and hearings are scheduled later this summer in our California general rate case.We remain cautiously -more- optimistic that fair outcomes will be achieved before the winter heating season in Arizona, and by year-end in California.” For the twelve months ended June 30, 2008, consolidated net income was $80.2million, or $1.87per basic share, compared to $85.4million, or $2.05per basic share, during the twelve-month period ended June 30, 2007. Natural Gas Operations Segment Results Second Quarter Operating margin, defined as operating revenues less the cost of gas sold, increased approximately $2.6million, or twopercent, in the second quarter of 2008 compared to the second quarter of 2007.Customer growth contributed $2million toward the operating margin increase as the Company added 19,000customers during the last twelve months, an increase of onepercent.Weather changes between periods accounted for the remaining increase. Operating expenses for the quarter increased $2.4million, or two percent, compared to the second quarter of 2007 primarily due to general cost increases, higher uncollectible expenses, and incremental operating costs associated with serving additional customers.Labor efficiencies, resulting primarily from the conversion to electronic meter reading, mitigated the increase in operating expenses.Other income, which principally includes interest income, long-term investment returns, and non-utility expenses, decreased $4.3million between periods.This was primarily due to negative -more- returns on long-term investments in the current quarter versus positive returns in the prior year’s quarter.Net financing costs were relatively flat between periods. Twelve Months to Date Operating margin increased $17million, or two percent, between periods.Rate changes accounted for $9million of the increase and customer growth contributed $8million.Warmer-than-normal temperatures were experienced during both twelve-month periods (each with estimated negative impacts to operating margin of approximately $7million), resulting in no incremental impact between the periods. Operating expenses increased $6.3million, or one percent, between periods primarily due to general increases in labor and maintenance costs, higher uncollectible expenses, and incremental operating costs associated with serving additional customers, partially offset by labor efficiencies resulting primarily from the electronic meter reading conversion. Other income decreased $12.5million between periods primarily due to negative returns on long-term investments in the current twelve-month period (versus favorable returns in the prior-year period) and lower interest income due to the full recovery of previously deferred purchased gas cost receivables.The prior-year period also included non-recurring gains on dispositions of miscellaneous properties.Net financing costs between periods increased $1.4million, or two percent, primarily due to interest expense associated with higher deferred PGA balance payables and higher rates on variable-rate debt. Southwest Gas Corporation provides natural gas service to 1,819,000 customers in Arizona, Nevada, and California. This press release may contain statements which constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995 (Reform Act).All such forward-looking statements are intended to be subject to the safe harbor protection provided by the Reform Act.A number of important factors affecting the business and financial results of the Company could cause actual results to differ materially from those stated in the forward-looking statements.These factors include, but are not limited to, the impact of weather variations on customer usage, customer growth rates, conditions in the housing market, the effects of regulation/deregulation, the timing and amount of rate relief, and changes in rate design. -more- SOUTHWEST GAS CONSOLIDATED EARNINGS DIGEST (In thousands, except per share amounts) QUARTER ENDED JUNE 30, 2008 2007 Consolidated Operating Revenues $ 447,304 $ 426,537 Net Loss $ 2,725 $ 337 Average Number of Common Shares Outstanding 43,324 42,226 Basic Loss Per Share $ 0.06 $ 0.01 SIX MONTHS ENDED JUNE 30, 2008 2007 Consolidated Operating Revenues $ 1,260,911 $ 1,220,253 Net Income $ 46,427 $ 49,427 Average Number of Common Shares Outstanding 43,168 42,103 Basic Earnings Per Share $ 1.08 $ 1.17 Diluted Earnings Per Share $ 1.07 $ 1.16 TWELVE MONTHS ENDED JUNE 30, 2008 2007 Consolidated Operating Revenues $ 2,192,746 $ 2,137,168 Net Income $ 80,246 $ 85,398 Average Number of Common Shares Outstanding 42,865 41,691 Basic Earnings Per Share $ 1.87 $ 2.05 Diluted Earnings Per Share $ 1.86 $ 2.03 -end- SOUTHWEST GAS CORPORATION SUMMARY UNAUDITED OPERATING RESULTS (In thousands, except per share amounts) THREE MONTHS ENDED SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, JUNE 30, 2008 2007 2008 2007 2008 2007 Results of Consolidated Operations Contribution to net income (loss) - gas operations $ (4,907 ) $ (2,855 ) $ 44,426 $ 45,773 $ 71,147 $ 75,160 Contribution to net income - construction services 2,182 2,518 2,001 3,654 9,099 10,238 Net income (loss) $ (2,725 ) $ (337 ) $ 46,427 $ 49,427 $ 80,246 $ 85,398 Earnings (loss) per share - gas operations $ (0.11 ) $ (0.07 ) $ 1.03 $ 1.09 $ 1.66 $ 1.80 Earnings per share - construction services 0.05 0.06 0.05 0.08 0.21 0.25 Basic earnings (loss) per share $ (0.06 ) $ (0.01 ) $ 1.08 $ 1.17 $ 1.87 $ 2.05 Diluted earnings (loss) per share $ (0.06 ) $ (0.01 ) $ 1.07 $ 1.16 $ 1.86 $ 2.03 Average outstanding common shares 43,324 42,226 43,168 42,103 42,865 41,691 Average shares outstanding (assuming dilution) - - 43,466 42,516 43,186 42,126 Results of Natural Gas Operations Gas operating revenues $ 353,003 $ 344,233 $ 1,094,303 $ 1,071,248 $ 1,837,821 $ 1,836,332 Net cost of gas sold 204,580 198,417 705,279 692,628 1,098,845 1,114,296 Operating margin 148,423 145,816 389,024 378,620 738,976 722,036 Operations and maintenance expense 83,603 83,090 168,809 167,625 332,392 333,158 Depreciation and amortization 41,297 39,076 81,942 77,606 161,426 152,144 Taxes other than income taxes 9,616 9,938 19,810 20,405 36,958 39,162 Operating income 13,907 13,712 118,463 112,984 208,200 197,572 Other income (expense) (636 ) 3,648 (2,162 ) 5,024 (2,336 ) 10,192 Net interest deductions 20,938 21,315 42,290 42,463 86,263 84,823 Net interest deductions on subordinated debentures 1,932 1,932 3,864 3,863 7,728 7,725 Income (loss) before income taxes (9,599 ) (5,887 ) 70,147 71,682 111,873 115,216 Income tax expense (benefit) (4,692 ) (3,032 ) 25,721 25,909 40,726 40,056 Contribution to net income (loss) - gas operations $ (4,907 ) $ (2,855 ) $ 44,426 $ 45,773 $ 71,147 $ 75,160 SOUTHWEST GAS CORPORATION SELECTED STATISTICAL DATA JUNE 30, 2008 FINANCIAL STATISTICS Market value to book value per share at quarter end 125 % Twelve months to date return on equity total company 8.1 % gas segment 7.6 % Common stock dividend yield at quarter end 3.0 % GAS OPERATIONS SEGMENT Authorized Authorized Authorized Return on Rate Base Rate of Common Rate Jurisdiction (In thousands) Return Equity Arizona $ 922,721 8.40 % 9.50 % Southern Nevada 574,285 7.64 10.50 Northern Nevada 110,309 8.56 10.50 Southern California 102,703 8.74 10.38 Northern California 45,487 8.74 10.38 Paiute Pipeline Company (1) 82,853 9.44 11.80 (1)Estimated amounts based on rate case settlements. SYSTEM THROUGHPUT BY CUSTOMER CLASS SIX MONTHS ENDED TWELVE MONTHS ENDED JUNE 30, JUNE 30, (In dekatherms) 2008 2007 2008 2007 Residential 49,527,119 47,230,392 72,103,049 71,106,776 Small commercial 19,450,739 18,619,628 31,897,674 31,420,924 Large commercial 7,012,801 6,925,266 12,843,607 12,966,442 Industrial / Other 4,985,400 5,508,314 9,829,586 13,613,692 Transportation 55,363,664 54,532,239 113,673,633 117,886,894 Total system throughput 136,339,723 132,815,839 240,347,549 246,994,728 HEATING DEGREE DAY COMPARISON Actual 1,427 1,338 1,937 1,868 Ten-year average 1,341 1,369 1,906 1,948 Heating degree days for prior periods have been recalculated using the current period customer mix.
